 1
 2
 3
 4                                       CASE CLOSED
 5
 6                      United States District Court
 7                      Central District of California
 8
 9   NORMA ELIZABETH NARANJO                    Case No. 2:18-cv-07859-ODW(SS)
10   BUENOSTRO,
11                     Plaintiff,               JUDGMENT
12         v.
13   UNITED STATES OF AMERICA,
14                     Defendant.
15                                  I.    INTRODUCTION
16         On February 1, 2018, Plaintiff Norma Elizabeth Naranjo Buenostro (“Plaintiff”)
17   filed a Complaint against Northeast Valley Health Corporation (“NVHC”) for medical
18   malpractice. This action was originally filed in Los Angeles Superior Court. The
19   United States Attorney certified that NVHC was acting within the course and scope of
20   its employment with the United States. As such, on September 10, 2018, the case was
21   removed to federal court, and the United States subsequently substituted in as
22   Defendant.
23         Defendant United States of America (“Defendant”) moved to dismiss the
24   lawsuit for lack of subject matter jurisdiction, and on November 2, 2018, the Court
25   granted Defendant’s Motion to Dismiss. (Order, ECF No. 14.)
26   ///
27   ///
28   ///
 1   It is therefore ORDERED, ADJUDGED, and DECREED as follows:
 2   1.    Plaintiff shall recover nothing from Defendant;
 3   2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice.
 4
 5   IT IS SO ORDERED.
 6   January 3, 2019
 7
 8                         ____________________________________
 9                                  OTIS D. WRIGHT, II
                            UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         2
